FIRST DIVISION
                                    DOYLE,
                               REESE and SELF, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   November 6, 2017




In the Court of Appeals of Georgia
 A15A2268. NORTON et al. v. UNITED HEALTH SERVICES OF DO-111
     GEORGIA, INC. et al.

      DOYLE, Judge.

      In United Health Svcs. of Ga., Inc. v. Norton,1 the Supreme Court of Georgia

reversed this Court’s opinion in Norton v. United Health Svcs. of Ga., Inc.2

Accordingly, we vacate our prior opinion, and we adopt the opinion of the Supreme

Court. The judgment of the trial court is affirmed.

      Judgment affirmed. Reese and Self, JJ.




      1
          300 Ga. 736 (797 SE2d 825) (2017).
      2
          336 Ga. App. 51 (783 SE2d 437) (2016).